Citation Nr: 1423509	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for postoperative herniated nucleus pulposus, L5-S1 (hereinafter "low back disability").  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg and right foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through November 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regards to his low back disability, the Veteran's last VA examination for evaluation of his thoracolumbar spine was in May 2009.  With regards to his right leg and right foot radiculopathy, the Veteran was last afforded a peripheral nerves VA examination in December 2009.  

Since his last VA examinations to evaluate his low back and right leg and right foot radiculopathy, the evidence suggests that the Veteran's disabilities may have worsened.  See, e.g., an April 2011 VA treatment record (documenting the Veteran's complaints of worsening lumbar radiculopathy); May 2011 VA treatment record (documenting complaints of a several month history of radiating low back pain to his left buttock, posterior thigh, calf and foot; and complaints of occasional difficulty initiating urination); December 2011 VA treatment record (documenting continued complaints of radicular pain from the low back to the left lower extremity; see also December 2011 VA treatment record (noting that a July 2011 EMG studies showing no evidence of cervical or lumbar radiculopathy, but did show evidence of mild demyelinating bilateral peroneal motor neuropathy).  

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also 38 C.F.R. § 3.326 (a) (2013).  The evidence suggests that the Veteran's low back disability and radiculopathy of his right leg and right foot may have worsened since he was last afforded VA examinations.  Thus, the Board finds that new VA examinations are warranted to determine the current severity of his low back disability and his right leg and right foot radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his low back disability and radiculopathy of his right leg and right foot that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional records are associated with the paper claims file or virtual record, then the AOJ should schedule the Veteran for VA examinations by appropriately qualified examiner(s) to determine the current extent and severity of the Veteran's service-connected low back disability and radiculopathy of the right leg and right foot.  

The claims folder, including the virtual record, and a copy of this remand should be made available to and reviewed by the examiner.  Any indicated tests and studies are to be conducted.  

a.  The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees.

b.  If there is no pain, no limitation of motion, no flare-ups, and/or no limitation of function, such facts must be noted in the report.

c.  The examiner must indicate the frequency and severity of any degenerative disc disease exacerbations and/or incapacitating episodes.

d.  The examiner must describe all present neurological manifestations of the Veteran's low back disability other than radiculopathy of his right leg and right foot (and specifically involving any left radiculopathy of his buttocks and lower extremities or bladder/urinary function).  Please identify each such entity found. 

e.  The examiner must describe in detail the nature of the symptoms (associated impairment of function) of the Veteran's radiculopathy of the right leg and right foot.  Please comment on whether he has incomplete nerve paralysis that is mild, moderate or severe (or disability consistent with complete paralysis of a nerve).  

f.  If additional neurological manifestations are found, please describe each (to include related functional impairment) in detail.

In all conclusions, the examiner must identify and explain the medical basis or bases for all opinions rendered with identification of the evidence of record.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

